Title: From Thomas Jefferson to Antoine Louis Claude Destutt de Tracy, 26 December 1820
From: Jefferson, Thomas
To: Tracy, Antoine Louis Claude Destutt de

thro depmt of State
            Monticello
Dec. 26. 20.
          Long ill health, dear Sir, has brought me much into default with my corresponding friends, and it’s sufferings have been augmented by the remorse resulting from this default. I learnt with pleasure from your last letter, and from a later one of M. de la Fayette, that you were mending in health, and particularly that your eye-sight was sensibly improved. I have to thank you for the copy of your Commentary on Montesquieu accompanying your letter, and a second thro mr Barnet. the world ought to possess it in it’s native language, which cannot be compensated by any translation. the edition published here is now exhausted, and the copy-right being near out, it will be reprinted with a corrected translation. for altho the former one was sent to me for revisal, sheet by sheet, yet the original not being sent with them (for the printer was 100. leagues distant) I could correct inaccuracies of language only, and not inconformities of sentiment with the original. the original MS. was returned to me afterwards, and I hold it as testimony against the infidelities of Liege, or of another country. A second edition of your Economic Politique will soon also be called for here, in which Milligan’s error in the freedom of your press will not be repeated. when he first printed the Prospectus of that work, the observation was true, as it was some time before your original was published in Paris. but he was so slow in getting it thro’ the press that the original appeared before his translation. he ought certainly after that to have omitted or corrected his Prospectus. the knolege however of your charter has corrected the error here, by it’s sanction of the freedom of the press. and the publication of the work there, and still more that of the Commentary on Montesquieu are a full vindication of the character of the Charter. these two works will become the Statesman’s Manual  with us, and they certainly shall be the elementary books of the political department in our new University. this institution of my native state, the Hobby of my old age, will be based on the illimitable freedom of the human mind, to explore and to expose every subject susceptible of it’s contemplation.I still hold and duly value your little MS. entitled ‘Logique.’ being too small to make a volume of itself, I had put it into the hands of a very able editor of a periodical publication which promised to be valuable. it would have made a distinguished article on that work; but it’s continuance having failed for want of the encoragement it merited, I was disappointed in the hope of giving to the world this compendious demonstration of the reality & limits of human knolege. I am still on the watch for a favorable opportunity of doing it. I am not without the hope that the improvement in your health may enable you still to compleat your Encyclopedia Morale, by adding the volume which was to treat of our sentiments and passions. this would fill up our moral circle, and the measure of our obligations to you.We go with you all lengths in friendly affections to the independance of S. America. but an immediate acknolegement of it calls up other considerations. we view Europe as covering at present a smothered fire, which may shortly burst forth and produce general conflagration. from this it is our duty to keep aloof. a formal acknolegement of the independance of her colonies, would involve us with Spain certainly, and perhaps too with England, if she thinks that a war would divert her internal troubles. such a war would hurt us more than it would help  our brethren of the South: and our right may be doubted of mortgaging posterity for the expences of a war in which they will have a right to say their interests were not concerned. it is incumbent on every generation to pay it’s own debts as it goes. a principle which, if acted on, would save one half the wars of the world; and justifies, I think our present circumspection. in the mean time we recieve & protect the flag of S. America in it’s commercial intercourse with us, on the acknoleged principles of neutrality between two belligirant parties in a civil war: and if we should not be the first, we shall certainly be the second nation in acknoleging the entire independance of our new friends. what that independance will end in, I fear is problematical. whether in wise governments or military despotisms. but prepared however, or not, for self-government, if it is their will to make the trial, it is our duty and desire to wish it cordially success. and of ultimate success there can be no doubt, and that it will richly repay all intermediate sufferings. of this your country, as well as ours, furnishes living examples. with the expression of hopes for them, accept my prayers for the perfect restoration of your health, & it’s continuance thro’ a life as long as you shall wish it.Th: Jefferson